54  It is with an extremely deep sense of joy and thankfulness that I accept the privilege and pleasure of addressing this body. Please allow me, Mr. President, without any hesitation whatever, to express for my country, Government and for myself personally, the great satisfaction that your elevation to the presidency of the thirtieth session of the General Assembly of this United Nations has brought us. Indeed, we are fully aware of the very high esteem in which you are held and the respect you have merited in international circles, particularly for your wisdom and for your extraordinary degree of statesmanship, as demonstrated throughout your years of public life. Please accept my warmest and sincere congratulations and those of the Government and the people of a small and incomparably beautiful country,
Grenada, known as the "Isle of Spice" and renowned for its friendliness and the warmth of its people.
55.	I should consider myself remiss should I fail to place on record my country's appreciation for the herculean task so ably performed by your predecessor. Mr. Abdelaziz BouteElika, in presiding over the work and activities of the twenty-ninth session as well as the seventh special session of the General Assembly. In this context, also, please permit me to pay a warm tribute to our beloved and illustrious Secretary- General, Mr. Kurt WaJdheim, whose tenacious and effective dedication to the cause of peace and justice has been instrumental in stirring a sense of awareness among the leaders of the more industrialized nations of the needs of the less developed ones, thereby achieving a greater measure of understanding and meaningful co-operation.
56.	May I at this juncture be permitted to extend a warm hand of welcome to the States of Cape Verde. Sao Tome and Principe and Mozambique which have been admitted to full membership at this session. Indeed the Governments and peoples of these States must essentially be as proud of their membership and as happy in their association, privileges and concomitant responsibilities as we were when we were similarly admitted one year ago. I am particularly gratified by every step taken, at any time, and in any part of the globe, bilaterally or unilaterally, with a view to giving full, uninhibited and unconditional freedom from colonial oppression or minority domination to our brothers and sisters to join us in this world assembly of people.
57.	My country has made a definite contribution in areas that have been of specific concern to this body during its twenty-ninth and again now at its thirtieth session. I refer to the equal status of women which is one with and indivisible from the goal of human rights. Our philosophy has long been committed lo the full participation of men and women in equal partnership for the conduct of the affairs of our country. This has been a specific policy of my Government which is reflected in the enactment of laws that entrench and enshrine this principle, Within the confines of our limited financial resources we have endeavored to carry out Programs recommended by this Organization during International Women's Year, pro-grammes that would reach out and involve rural women in the efforts and activities generated in the urban centers. We have sought to conduct research in areas requiring improvement through the work of a commission established by my Government, and its recommendations will form the basis of further governmental action for even greater equity in access to education and training, in law, politics, employment, social conditions, sports and recreational activities and indeed in all other fields. Permit me to slate with justifiable pride that Grenada reflects today the harmony of citizens who live in peace with each other, and our people enjoy the fullest exercise of freedom in a land known for its incomparable beauty and for the friendliness of its inhabitants.
58. When Grenada was graciously accepted as a fully fledged Member of the United Nations we pledged to uphold all the obligations within its Charter. These obligations are similarly upon ihe shoulders of every nation Member of this Organization and, as we in
Grenada raise our voices m support of the peoples of Namibia and Zimbabwe, we are doing no more than in conscience fulfilling our obligations as contained within the Charter. But 1 feel strongly- that this obligation cannot be confined to Grenada but must be borne by the United Nations as a whole. I therefore urge the United Nations to accept its obligations within the Charter to ensure that the decisions reached here by resolutions to give effect to the freedom of the peoples of Namibia and Zimbabwe are fully complied with by the Government of South Africa and the Smith regime respectively.
59.	Clearly the issue is not between South Africa and Namibia, or the Smith regime and Zimbabwe, but rather it is definitely between the Government of South Africa and the Smith regime on one hand and all the Stales Members of Ihe United Nations on the other. Must the United Nations continue to shirk its responsibilities, condone the denial of freedom to the peoples of these two countries, and settle for a potential deterioration of the respect and confidence of this body? Or should we take steps now and I mean steps sufficiently effective to bring South Africa and the Smith regime to their senses to give freedom to our brothers and sisters in those two countries and retain the respect of the peoples of the world for this body, the United Nations?
60.	I wish to reiterate my country's irrevocable stand on the principle of territorial integrity, and in this context I urge the United Nations to take immediate steps to implement resolution 1514 (XV) and to ensure the emergence of the State of Belize from colonial rule to fully fledged independence for its people whose protracted aspirations has been frustrated by powers and circumstances beyond their control.
61.	This dews not necessarily mean that Grenada is opposed to negotiations. But. committed to the principle that demands freedom for the peoples of the world and thinking first and foremost of the people of Belize above anything else and looking objectively at the United Nations obligations to the peoples of the world, one cannot hesitate to urge that the people of Belize should be given the right to enjoy the fullness of independence with all its attendant rights and privileges, as well as its obligations. Should we in the United Nations shirk our responsibility under the Charter, the consequences must inevitably be not only a burden on our conscience but also a potential danger to international peace. And so we demand full independence for the people of Belize now, and I repeat, independence now.
62.	Inextricably linked with the inherent right of a people to self-determination is the principle of economic survival, especially in the case of former colonial Territories whose economic resources have been exploited by their imperial masters and which must now fend for themselves upon the attainment of independence.
63.	I have spoken in many places about the precarious economic plight of certain countries, such as my own, upon emergence to independence. Only a few weeks ago, I made reference to this on the occasion of the joint annual meeting of the International Monetary Fund and the World Bank and its affiliates. I recognize that this is not the final forum for ventilation of this matter, as the United Nations has wisely provided for an International Court of Justice which can deal more appropriately with the issue because of its legal implications.
64.	We are happy to note that the report of the United Nations Visiting Mission to Montserrat [A/10023, chap. XXVIII] stressed that economic safeguards from the colonial Powers were necessary when the colony attained independence. This observation emphasizes the point which Grenada has been making for some time that economic viability is a necessary concomitant of political independence.
65.	There is also evidence to alleviate our fears since our thoughts on the matter are reflected in paragraph 4 00 of resolution 3201 (S-VI) adopted at the sixth special session of the General Assembly, which stipulates that all States, territories and peoples under foreign occupation, alien and colonial domination or apartheid have the right "to restitution and full compensation for the exploitation and depletion of, and damages to, the natural resources and all other resources of those States, territories and peoples".
66.	Perhaps, with United Nations influence and bilateral negotiations already started between my country and the imperial colonial Power, I hope it may not be necessary to proceed with Grenada's specific problems to the International Court of Justice, as has been contemplated.
67.	In the context of a growing awareness of the international community about economic justice for developing countries, we strongly support the positive attitude of the seventh special session of this Assembly on the establishment of a new international economic order for regulating the economic relationships between rich and poor countries in a more equitable manner. We therefore urge all Member States to co-operate for the early implementation of measures designed to improve the economic lot of all men on this planet.
68.	This session is in a sense historic and significant in that it marks the end of the third decade of the existence of this Organization, and as we look in retrospect we cannot avoid a feeling of emotional conflict the joys of that which has been accomplished; the sorrows of international wars, of strife and strikes; the strings and red tape attached to the limited cooperation by which the developing countries received some assistance; the fears and apprehensions that reigned over some of our peoples in countries less industrialized and somewhat vulnerable to the greed and ambitions of larger nations. In other words, it is definitely with mixed feelings and emotions that we can truly and honestly view in retrospect the activities of the United Nations over the last 30 years.
69.	But this session is historic and significant for other reasons as well, because it ushers in the dawn of a new era, an era with a "world order" that offers hope to the third world in particular and at the same time one that offers in general greater hope and confidence in the multifarious aspects of human endeavor in medicine, in technology, in human relations, in social sciences and research, among others. Man, in his quest for greater knowledge and advancement, is exploring space and has actually walked in space; yes indeed, man has even traversed the surface of the moon. Man has long been exploring and is still exploring the unlimited abundance of our oceans wealth and potential.
70.	It is in this context that I crave the Assembly's indulgence to repeat here an observation which I made a few weeks ago in my address to the joint annual meeting of the International Monetary Fund and the World Bank and its affiliates. I said then that:
"There are truly.great people in every part of the globe. It is not the place or the size of the place in which one was born, nor the family to which he was born, nor the color of his skin that makes him truly great. In fact, the qualities that characterize true greatness in man are seldom found in pages or taught within the classrooms. Certainly, these sublime qualities are found in the deepest and innermost recesses of man's consciousness, and only he, and he alone, can discover them. But, regrettably ... the average man is afraid to unlock the door to himself."
71.	It is in this context that it has dawned upon me very forcefully that the time has come when the United Nations must seriously give thought to and initiate the establishment of an appropriate department or an agency devoted to psychic research. I am certainly not so naive as not to appreciate the sensitivity of such a subject, but there is definitely justification for doing something about psychic research, particularly when one reflects on the bountiful human talents that go to waste because of man's ignorance of certain aspects of his immediate environs and, most certainly, of his esoteric or inner self, and on the various inexplicable phenomena which continue to baffle even the most advanced branches of science. The "Bermuda triangle" is but one example.
72.	For various reasons, I consider it sufficient simply to announce the desirability of such a department or agency and not elaborate on it at this stage. But this, however, must not in any way cause anyone to underestimate the magnitude and the importance of this innovative subject. The knowledge that may become available to man through psychic research could very well make him the complete master of self and circumstances, and not the subject, in some cases the slave, thereof; we need a department or an agency devoted to psychic research.
73.	In closing, I should like to state, without any reservation whatever, that it is my firm conviction that the whole world and, more specifically, the leaders of world affairs need a greater measure of recognition and acceptance of the universality of a Supreme Being whether known as God, Allah or Jehovah or by any other name. Yes, we need to recognize that Power, that Supreme Power; we need to accept God as the universal source of all existence, the center of all creation. We need to feel and to sense God within and without, around and above us, in us and all around us, not only for a few hours on the day of worship, but at all times, in every second, every minute, every hour throughout our entire life on this planet earth. We here need to sense the Supreme Being filling this entire magnificent building and, indeed, all space in the universe with His presence.
518
74.	I submit in humility and with respect that it is only with this concept, the recognition and acceptance of the universal God and the sensing of His presence as the universal Power that is eternally holding and binding all things together, that a new "world order" based on peace and love can properly be established on a permanent basis; and I now engage the hearts and minds of all here to join in invoking and beseeching our universal and Supreme Master to refill us with an abundant measure of His divine, cosmic and universal spirit, to revitalize us with His universal energy. May our minds be all imbued with that divine and cosmic mind; may He quicken our intelligence with His cosmic divine and universal light; and may He inspire us with a love that is unselfish, a love that does not seek reward, a love that will hold and bind all peoples of our globe together with a new understanding and with lasting peace. If there are doubts in the minds of some of us, I can only console myself with the basic philosophy that "We all belong to the same plant; the difference is, however, that some are in the fruits, while others are yet in the blossoms". Let God be praised.
